Citation Nr: 0813168	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  05-14 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a lumbar spine disability 
and, if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active duty service with the United States 
Army from October 1942 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision by the San Diego, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen the 
previously denied claim.  A notice of disagreement was filed 
in July 2004, and in March 2005 the RO issued a statement of 
the case reopening the claim and denying service connection 
for a low back disability.  The veteran perfected his appeal 
with the submission of a timely VA Form 9, Appeal to Board of 
Veterans' Appeals, in May 2005.  The veteran subsequently 
relocated, and the Atlanta, Georgia, RO has assumed 
jurisdiction.

When this appeal was previously before the Board in July 
2007, the claim was remanded to the RO for a Travel Board 
hearing.  The veteran testified at a personal hearing before 
the undersigned Veterans Law Judge held at the RO in March 
2008.  At that time, the veteran, through his representative, 
moved for advancement of his case on the docket due to 
advanced age.  That motion has been granted.  Further, the 
record was held open for 30 days to allow the veteran and his 
representative to submit additional private medical records; 
additional evidence was submitted with a waiver of RO review, 
and the case is ready for further appellate consideration.

Unfortunately, a further Remand is required.  The issue of 
service connection for a low back disability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  Service connection for a low back disability was 
previously denied in an unappealed February 1993 rating 
decision based on a finding that there was no evidence of a 
back injury in service.

2.  Evidence received since February 1993 has not been 
previously considered by agency decision makers, is neither 
cumulative nor redundant of evidence already of record, 
relates to an unestablished fact, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen a claim of service 
connection for a low back disability has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) recently addressed VA's duty to notify and assist in 
cases involving claims to reopen previously denied matters.   
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board 
finds, however, that there is no need to discuss the impact 
of the VCAA on the single matter resolved in the veteran's 
favor here.  



New and Material Evidence

Although the RO reopened the claim of service connection for 
a low back disability in March 2005, the Board is required to 
first consider whether new and material evidence had been 
presented before the merits of claim can be considered.  The 
Board can make an initial determination as to whether 
evidence is "new and material."  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The current 
claim was received in December 2003.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

At the time of the February 1993 denial of service connection 
for a low back disability, the evidence of record consisted 
of the veteran's service medical records, private treatment 
records, and VA examination reports.  The evidence 
established a current low back disability, but did not 
demonstrate a nexus between the current diagnosis and any 
incident or injury in service.

Since that decision, the veteran has submitted additional 
private medical records and statements from several doctors 
indicating that it is possible that the currently diagnosed 
low back disability is related to trauma sustained in a 1944 
plane crash in service.  VA treatment records also suggest a 
relationship between the current back disability and service 
connected disabilities of other joints.  This evidence is new 
in that it has not previously been considered by agency 
decision makers and is not cumulative or redundant of 
evidence already of record, and is material because it 
addresses the unestablished fact of a nexus and raises the 
reasonable possibility of substantiating the claim.  The 
claim was, therefore, properly reopened by the RO.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disability 
is reopened.  To this extent only the benefit sought on 
appeal is allowed.




REMAND

Although the claim is reopened, the claim is unfortunately 
not ready for consideration on the merits.  Additional notice 
and assistance to the veteran in compliance with VA's duties 
under the Veterans Claims Assistance Act of 2000 (VCAA) is 
required, to include proper notice to the veteran of the 
elements of the claim, associating complete VA treatment 
records with the claims file, and providing a VA examination 
and medical opinion encompassing all possible grounds for 
entitlement to benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim.  The veteran should be informed as to what portion of 
the information and evidence VA will seek to provide, and 
what portion of such the claimant is expected to provide.  
Proper notification must also invite the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Here, no correspondence 
to the veteran has addressed the reopened claim of service 
connection for a low back disability.  While the failure to 
address the need for new and material evidence in connection 
with the claim is moot in light of the above decision, the 
veteran remains entitled to notice regarding the elements of 
service connection.  The notice provided to the veteran in 
March 2006 correspondence addresses only that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  It did not 
address the substantive law governing service connection.  
This error is prejudicial to the veteran, and must be 
corrected.

Further, additional assistance in substantiating the claim is 
required to fulfill VA's duty to the veteran.  First, the 
veteran identified additional sources of VA records during 
his March 2008 hearing.  He stated that he was treated at the 
VA Medical Center at Loma Linda, California, from 1984 to 
2006, and has continued to be treated at the Athens, Georgia, 
VA facility since 2006.  The record contains only VAMC Loma 
Linda treatment records from November 2002 to November 2003. 
The remaining VA treatment records must be obtained and 
associated with the file.

Second, an additional VA examination is required in order to 
obtain a more complete medical opinion regarding the etiology 
of the veteran's current low back disability.  The December 
2006 VA examiner states that he reviewed the claims file in 
connection with rendering his opinion regarding a nexus 
between the in-service plane crash and current disability, 
but a review of the file reveals that certain medical 
evidence which may have an impact on his opinion was not 
addressed.  For example, the examiner refers to the first 
evidence of low back problems as dating from 1988, and he 
cites radiographic evidence of the extent of the problems at 
that time.  Private medical records, however, show treatment 
for back problems, with x-ray evidence of severe degenerative 
changes as early as December 1984.  

Moreover, the examiner restricted his consideration to direct 
service connection, and did not address whether the current 
low back disability could be due to or aggravated by another 
service connected disability, such as the right hip problems.  
One VA treating doctor did opine in May 2003 that chronic 
back pain was due to a service connected right hip 
replacement.  VA is obligated to address all theories of 
entitlement to benefits that are reasonably raised by the 
appellant as well as all applicable provisions of law and 
regulation, as they all constitute a single claim.  Roebuck 
v. Nicholson, 20 Vet. App. 307 (2006).

Accordingly, the case is REMANDED for the following action:

1. The veteran should be provided with the 
notice required under 38 U.S.C.A. § 5103, 
38 C.F.R. § 3.159, and Court precedent 
(including Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) regarding VA 
policies and procedures with regard to 
assignment of effective dates and 
evaluations.)

2.  The RO should obtain updated VA 
treatment records from VAMC Loma Linda and 
all associated clinics for the period of 
1984 to 2006; from VAMC Augusta, the 
associated Athens clinic, and all other 
associated clinics; and any other facility 
identified by the veteran or in VA 
records.

3.  After obtaining complete medical 
records, the veteran should be scheduled 
for a VA spine examination.  The claims 
file must be reviewed in connection with 
the examination.  The examiner should be 
asked to state all current diagnoses of 
the low back, and should offer opinions as 
to whether 1) any diagnosed low back 
disability is at least as likely as not 
related to trauma sustained in a plane 
crash in service or 2) any currently 
diagnosed low back disability is at least 
as likely as not caused or aggravated by a 
service connected disability.  A complete 
rationale is required for all opinions 
expressed.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, 


is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.




______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


